       Case 1:20-cv-01437-CKK Document 33-2 Filed 07/20/20 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
MOHAMED SOLTAN,                      )
                                     ) Civil Action No.: 20-cv-1437 (CKK)
                        Plaintiff,   )
                                     )
                                     )
v.                                   )
                                     )
HAZEM ABDEL AZIZ EL BEBLAWI,         )
                                     )
                        Defendant.   )
____________________________________)


                                   [PROPOSED] ORDER

      Upon consideration of Plaintiff Mohamed Soltan’s Motion for Administrative Stay of

Proceedings for the Court to Assess the Status of Defendant Beblawi’s Claim of Diplomatic

Immunity, it is hereby ORDERED that the motion is GRANTED. It is further ORDERED that:

      (1)    Further briefing on Defendant’s Motion to Dismiss (Dkt. # 25) and Defendant’s

             Motion to Quash Service of Process (Dkt. # 24) are hereby administratively stayed

             pending completion of the following conditions.

      (2)    No later than five (5) business days from the date of this ORDER, Defendant shall

             provide a statement to the Court, with copy to opposing counsel, setting out the

             details concerning the provenance and timing of the receipt of the document filed

             on Friday, July 17, 2020 (Dkt. # 32-1). Defendant’s statement shall address: (i)

             when he obtained the status reflected in the document; (ii) whether he was granted

             this status retroactively, and, if so, why that occurred; (iii) when he first learned

             that he had this status and how he learned of it; and (iv) why ten days passed from

             the date of the State Department letter and its filing with the Court.
 Case 1:20-cv-01437-CKK Document 33-2 Filed 07/20/20 Page 2 of 4




(3)      No later than five (5) business days following the filing of the above statement,

         Defendant may file a memorandum with the Court, with copy to opposing counsel,

         setting forth in no more than ten (10) pages the diplomatic immunity legal

         arguments he may now wish to make based on the above document.

(4)      No later than five (5) business days thereafter, Plaintiff may file an opposition

         memorandum with the Court, with copy to opposing counsel, setting forth in no

         more than ten (10) pages any response to Defendant’s diplomatic immunity legal

         arguments he may wish to make.



Dated:                                ____________________________
                                      HON. COLLEEN KOLLAR-KOTELLY
                                      United States District Judge
        Case 1:20-cv-01437-CKK Document 33-2 Filed 07/20/20 Page 3 of 4




                               LOCAL RULE 7(K) APPENDIX

The following attorneys are entitled to be notified of the entry of the attached [Proposed] Order:

Eric L. Lewis (D.C. Bar #394643)
Lewis Baach Kaufmann Middlemiss PLLC
1101 New York Ave., N.W, Suite 1000
Washington, D.C. 20005
(202) 833‐ 8900 (voice)
(202) 466‐5738 (facsimile)

Waleed Nassar (D.C. Bar #992659)
Lewis Baach Kaufmann Middlemiss PLLC
1101 New York Ave., N.W, Suite 1000
Washington, D.C. 20005
(202) 833‐ 8900 (voice)
(202) 466‐5738 (facsimile)

Jeffrey D. Robinson (D.C. Bar #376037)
Lewis Baach Kaufmann Middlemiss PLLC
1101 New York Ave., N.W, Suite 1000
Washington, D.C. 20005
(202) 833‐ 8900 (voice)
(202) 466‐5738 (facsimile)

Aisha E. Bembry (D.C. Bar #4889500)
Lewis Baach Kaufmann Middlemiss PLLC
1101 New York Ave., N.W, Suite 1000
Washington, D.C. 20005
(202) 833‐ 8900 (voice)
(202) 466‐5738 (facsimile)

Counsel for Plaintiff Mohamed Soltan

Timothy M. Broas (D.C. Bar #391145)
Winston & Strawn LLP
1700 K Street, NW
Washington, DC 20006-3817
(202) 282-5000
Fax: (202) 282-5100
Email: timothy.broas@bclplaw.com

Rachel Anna Beck (D.C.Bar #1029929)
Bryan Cave Leighton Paisner, LLP
1155 F Street, NW
Suite 700
       Case 1:20-cv-01437-CKK Document 33-2 Filed 07/20/20 Page 4 of 4




Washington, DC 20004
(202) 508-6087
Email: rachel.beck@bclplaw.com

John J. Bartko
BARTKO, ZANKEL, BUNZEL & MILLER
A Professional Corporation
One Embarcadero Center Suite 800
San Francisco, CA 94111
Tel: (415) 956-1900
jbartko@bzbm.com

Robert H. Bunzel
BARTKO, ZANKEL, BUNZEL & MILLER
A Professional Corporation
One Embarcadero Center Suite 800
San Francisco, CA 94111
Tel: (415) 956-1900
rbunzel@bzbm.com

Louise Ann Fernandez
BARTKO, ZANKEL, BUNZEL & MILLER
A Professional Corporation
One Embarcadero Center Suite 800
San Francisco, CA 94111
Tel: (415) 956-1900
lfernandez@bzbm.com

Counsel for Defendant Hazem Abdel Aziz El Beblawi
